Citation Nr: 0403892	
Decision Date: 02/10/04    Archive Date: 02/23/04

DOCKET NO.  97-29 022A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an effective date earlier than January 25, 
1994 for the grant of service connection for post-traumatic 
stress disorder.

2.  Entitlement to an effective date earlier than October 12, 
1995 for the grant of a 100 percent disability rating for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to 
November 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in North 
Little Rock, Arkansas, which denied the veteran's claims for 
earlier effective dates for the grant of service connection 
for post-traumatic stress disorder (PTSD) and the grant of a 
100 percent disability rating for this disorder.  The veteran 
filed a timely appeal to these adverse determinations.  The 
veteran's claims file was subsequently transferred to the 
Winston-Salem, North Carolina VA Regional Office in September 
1998 at the veteran's request.

In December 2000, the Board remanded the case to the Winston-
Salem, North Carolina VA Regional Office in order to clarify 
the veteran's hearing request.  By a signed statement dated 
in November 2001, the veteran indicated that he wished to 
withdraw his request for a personal hearing.  While on 
remand, the veteran's claims folder was transferred from the 
Winston-Salem VA Regional Office back to the Little Rock VA 
Regional Office.  That Regional Office then transferred the 
veteran's claims folder to the Louisville, Kentucky VA 
Regional Office (RO) in October 2001 as the record indicated 
that the veteran then resided in Kentucky.  The case was then 
returned to the Board by the RO.

In June 2002, the Board again remanded the veteran's claims 
to the RO.  At that time, the Board noted that the veteran 
had filed a notice of disagreement (NOD) to the RO's October 
1995 denial of the veteran's motion to reverse an April 1980 
rating decision on the basis of clear and unmistakable error 
(CUE).  However, a statement of the case (SOC) had not yet 
been issued as to that issue.  Therefore, the Board took 
jurisdiction over this issue for the limited purpose of 
remanding the motion to the RO for the issuance of an SOC, 
pursuant to the holding of Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999).  The Board further determined that since 
the remaining effective date claims could be affected by the 
outcome of the CUE motion, they were not yet ripe for Board 
adjudication.

Therefore, in February 2003, the RO issued an SOC on the 
issue of CUE in the RO's April 1980 rating decision.  
However, the record does not reflect that the veteran has 
submitted a timely appeal on this issue.  In any case, as 
this issue has not been certified to the Board for appellate 
review.  As such, the Board does not presently have 
jurisdiction over this issue, and will not address it in this 
decision.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
The VCAA includes an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the veteran is expected to obtain and submit, and 
which evidence, if any, will be retrieved by VA.  See 
38 U.S.C.A. § 5103(a) and (b) (West 2002).  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
VCAA is applicable to all claims filed on or after the date 
of enactment, November 9, 2000, of filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. 
§ 5107.  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

As to the veteran's claim for an effective date earlier than 
January 25, 1994 for the grant of service connection for 
PTSD, the Board observes that, following an extensive review 
of the veteran's claims file, it does not appear that the 
veteran has yet been apprised of the enactment of the VCAA, 
and of the new rights provided to him thereunder.  Until 
recently, such VCAA notice was routinely provided to the 
veteran directly by the Board.  See 38 C.F.R. § 19.9(a)(2) 
(2002).  However, in Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated 38 C.F.R. § 19.9(a)(2)(ii) (2002), finding that 
such implementing regulation was inconsistent with the 
provisions of 38 U.S.C.A. § 5103(a) and (b) as it afforded 
less than one year for the receipt of additional evidence.  
As such, a remand to the RO in this case is required for 
compliance with the notice and duty to assist provisions 
contained in 38 U.S.C.A. § 5103(a) and (b) (West 2002).

As to the issue of an earlier effective date for the 
assignment of a 100 percent rating for PTSD, the Board 
observes that this issue was first raised in a notice of 
disagreement (in this case, the May 1997 hearing testimony 
offered by the veteran) submitted by the veteran in response 
to the VA's May 1997 rating decision granting the veteran's 
claim for an increased disability rating for PTSD.  Under 38 
U.S.C. § 5103(a), VA, upon receipt of a complete or 
substantially complete application, must notify the claimant 
of the information and evidence necessary to substantiate the 
claim for benefits.  However, in this case, this earlier 
effective date issue on appeal did not stem from an 
"application for benefits," but rather stemmed from a 
notice of disagreement to the effective date assigned by a VA 
rating decision.  Under 38 U.S.C. § 7105(d), upon receipt of 
a notice of disagreement in response to a decision on a 
claim, the "agency of original jurisdiction" must take 
development or review action it deems proper under applicable 
regulations and issue a statement of the case if the action 
does not resolve the disagreement either by grant of the 
benefits sought or withdrawal of the notice of disagreement.  
If, in response to notice of its decision on a claim, VA 
receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  See VAOPGCPREC 8-03.  

The Board observes that this VA opinion responded to the 
specific question, "Must the Department of Veterans Affairs 
(VA) notify a claimant of the information and evidence 
necessary to substantiate an issue first raised in a notice 
of disagreement (NOD) submitted in response to VA's notice of 
its decision on a claim for which VA has already notified the 
claimant of the information and evidence necessary to 
substantiate the claim?"  (emphasis added).  Thus, the 
opinion in VAOPGCPREC 8-03 contemplated a scenario in which 
the veteran had filed an application for benefits, VA fully 
satisfied it duty to assist and duty to notify the veteran as 
to the claim raised by the application, VA issued a rating 
decision granting part or all of the claim, and the veteran 
filed a NOD as to a "down-stream" issue based upon the RO's 
action in its rating decision, such as the disability rating 
or effective date assigned by the RO.  In the present case, 
the RO did not explicitly provide the veteran with the 
information and evidence necessary to substantiate the claim 
raised in his initial application for benefits, i.e., an 
increased rating for PTSD, as no such VCAA duty then existed 
(the VCAA did not become effective until November 9, 2000, 
several years later).  Thus, the Board finds that the present 
situation is sufficiently different from that contemplated in 
VAOPGCPREC 8-03 that a remand is required in order to allow 
VA to provide the veteran with notice of the information and 
evidence necessary to substantiate his claim for the claim 
for an effective date earlier than October 12, 1995 for the 
grant of a 100 percent disability rating for post-traumatic 
stress disorder.

Therefore, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC for the following 
development:

1.  The RO must review the claims file and 
take appropriate action in this case to 
comply with the notice and duty to assist 
provisions of 38 U.S.C.A. § 5103(a) and 
(b).  In particular, the RO should ensure 
that the veteran is advised of the 
evidence needed to establish his claims 
for an effective date earlier than January 
25, 1994 for the grant of service 
connection for PTSD and an effective date 
earlier than October 12, 1995 for the 
grant of a 100 percent disability rating 
for PTSD, and is informed of what 
evidence, if any, is needed from the 
veteran versus what evidence, if any, VA 
will attempt to procure.  

2.  After the above development has been 
completed, and after giving the appellant 
the full opportunity to supplement the 
record if desired, the RO should review 
the case and assure that all indicated 
actions are complete.  The RO should next 
readjudicate the issues of the veteran's 
entitlement to an effective date earlier 
than January 25, 1994 for the grant of 
service connection for PTSD and an 
effective date earlier than October 12, 
1995 for the grant of a 100 percent 
disability rating for PTSD.  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided with an SSOC.  The 
SSOC must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant is free to submit any additional evidence 
and/or argument he desires to have considered in connection 
with his appeal.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the appellant until he is 
notified.  



	                  
_________________________________________________
	S. L. KENNEDY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




